Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-1809

                            CRAIG WILLIAMS,

                        Plaintiff, Appellant,

                                     v.

        TECHTRONIC INDUSTRIES OF NORTH AMERICA, INC. and
                    HOME DEPOT U.S.A., INC.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                                  Before

                   Howard, Thompson, and Barron,
                           Circuit Judges



     Ethan C. Stiles for appellant.
     Anthony V. Agudelo, with whom William F. Benson and Sugarman,
Rogers, Barshak & Cohen, P.C. were on brief, for appellee.


                             April 21, 2015
            PER CURIAM.       This case concerns a products liability

suit   brought    under    Massachusetts     law.    The     plaintiff,     Craig

Williams, alleges that a cordless drill, battery, and charger that

he purchased from defendant Home Depot U.S.A., Inc., and that

defendant     Techtronic       Industries     of    North     America,      Inc.,

manufactured, caused a fire that destroyed a barn on his property.

The District Court granted summary judgment for the defendants,

and we review de novo.            See Tropigas de P.R., Inc. v. Certain

Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st Cir. 2011).

After a careful review of the record, we affirm for substantially

the reasons given by the District Court.

            As   the      District   Court   explained      in   granting     the

defendants'      motion     for   summary    judgment,      Williams     provided

insufficient "specific, admissible" record evidence to identify

the type of drill, battery, and charger involved in the fire or to

show that the drill, battery, and charger were defective in any

respect.    The District Court also ruled that Williams failed to

provide expert testimony to show that some defect in the drill,

battery, and charger caused the fire. Each of those failures alone

meant that Williams's products liability claims -- for negligence

and a breach of the implied warranty of merchantability -- could

not survive the defendants' summary judgment motion.                   See Hochen

v. Bobst Grp., Inc., 290 F.3d 446, 451 (1st Cir. 2002) (granting


                                     - 2 -
summary   judgment   under   Massachusetts   law   to   defendants   where

plaintiffs provided insufficient evidence of "the nature of the

defect or breach of warranty and its causal relation to the

accident"); Enrich v. Windmere Corp., 616 N.E.2d 1081, 1084-85

(Mass.    1993)   (affirming    directed     verdict    for   a   product

manufacturer on negligence and implied warranty of merchantability

claims where "there was no [expert] evidence that some defect in

the [product] caused the fire").     And, on appeal, Williams offers

no basis in the record for overturning the District Court's

conclusions on any of those points, much less on all of them.

           Williams, citing Federal Rule of Civil Procedure 56(d),

does argue on appeal that the District Court should have given him

more time for discovery. See Fed. R. Civ. P. 56(d) ("If a nonmovant

shows by affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition, the court

may: (1) defer considering the motion or deny it . . . .").           But

even assuming that argument was preserved below, we have held that

a party invoking Rule 56(d) must provide more than "speculative

assertions" that future discovery would "influence the outcome of

the pending summary judgment motion." C.B. Trucking, Inc. v. Waste

Mgmt., Inc., 137 F.3d 41, 44-45 (1st Cir. 1998) (quoting Resolution

Trust Corp. v. N. Bridge Assocs., 22 F.3d 1198, 1203 (1st Cir.

1994)) (discussing the former version of Rule 56(d)).             In this


                                 - 3 -
case, the record supports the District Court's conclusion that

Williams   made   only   an   inadequate       "bald   assertion"    that   the

discovery he sought would have that effect.               The District Court

therefore did not abuse its discretion in declining to defer its

summary judgment ruling.1       See id.

     The   District   Court's    grant    of    summary   judgment    for   the

defendants is therefore affirmed.




     1  Moreover, we have held that to obtain the benefit of Rule
56(d), a party must show that he had been "diligent in pursuing
discovery" prior to the summary judgment motion. C.B. Trucking,
Inc., 137 F.3d at 44. The record provides no support for such a
showing here. Williams made no formal discovery requests at all
during the initial discovery period, and attempted to serve only
a single, incomplete subpoena during a 30-day extension.

                                   - 4 -